As filed with the Securities and Exchange Commission on March 27, 2015 File No. 002-76969 File No. 811-03445 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[x] Pre-Effective Amendment No.[] Post-Effective Amendment No. 56[x] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[x] Amendment No. 57[x] THE MERGER FUND (Exact Name of Registrant as Specified in Charter) 100 Summit Lake Drive Valhalla, New York 10595 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code:(914) 741-5600 Roy D. Behren and Michael T. Shannon Copy to: Jeremy C. Smith THE MERGER FUND Ropes & Gray LLP 100 Summit Lake Drive 1211 Avenue of the Americas Valhalla, New York 10595 New York, New York 10036 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) [] On (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] On (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 56 to the Fund’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Fund’s PEANo.55 on FormN-1A filed March 13, 2015.This PEANo.56 is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in PEANo.55 to the Fund’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940 (the “1940 Act”), each as amended, the Registrant, The Merger Fund, certifies that it meets all of the requirements for effectiveness under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 56 under the Securities Act and Amendment No. 56 under the 1940 Act to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Valhalla and State of New York, on the 27th day of March, 2015. THE MERGER FUND By:/s/ Roy Behren Roy Behren Co-President; Treasurer and Trustee By:/s/ Michael T. Shannon Michael T. Shannon Co-President and Trustee Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 56 to The Merger Fund’s Registration Statement under the Securities Act has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Roy Behren Roy Behren Co-President; Treasurer and Trustee March 27, 2015 /s/ Michael T. Shannon Michael T. Shannon Co-President; Trustee March 27, 2015 /s/ Barry Hamerling* Barry Hamerling Trustee March 27, 2015 /s/ Richard V. Silver* Richard V. Silver Trustee March 27, 2015 /s/ Christianna Wood* Christianna Wood Trustee March 27, 2015 * By:/s/ Roy Behren Roy Behren Attorney-in-Fact** ** Pursuant to Powers of Attorney for each of Barry Hamerling, Richard V. Silver, and Christianna Wood previously filed as Exhibit (h)(iv) to Post-Effective Amendment No. 53 to the Registration Statement filed on April 28, 2014. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
